Exhibit 10.35



FIRST AMENDMENT TO LEASE AGREEMENT


FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”), dated as of August 1,
2010, between CS/FEDERAL DRIVE AB LLC, a Delaware limited liability company
having an address c/o NorthStar Realty Finance Corp., 399 Park Avenue, New York,
New York 10022 (herein called “Landlord”), and QUANTUM CORPORATION, a Delaware
corporation having an address at 1650 Technology Drive, Suite 800, San Jose, CA
95110 (herein called “Tenant”).
W I T N E S S E T H:
WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement, dated
February 6, 2006, pursuant to which Landlord leases to Tenant approximately
92,985 rentable square feet of space in the building commonly known as “Building
B” and located at 10205 Federal Drive, Colorado Springs, Colorado (the “Existing
Lease”); and
WHEREAS, Landlord and Tenant, subject to and upon the terms and conditions set
forth herein, desire to amend the Existing Lease to, among other things, (i)
extend the Lease Expiration Date with respect to the portion of Space 2 that is
identified as the “warehouse space” on Exhibit A annexed hereto (such portion of
Space 2, containing approximately 22,519 rentable square feet, is referred to
herein as the “Space 2 Warehouse Space”; and, the remainder of Space 2,
containing approximately 21,000 rentable square feet, is referred to herein as
the “Space 2 Office Space”), and (ii) modify the Fixed Rent with respect to
Space 2.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained,
the parties hereto hereby agree to amend the Existing Lease as follows (the
Existing Lease, as amended by this Amendment, is herein referred to as the
“Lease”):
1.    Definitions.    All capitalized terms contained in this Amendment and not
defined herein shall, for the purposes of the Lease, have the same meanings
ascribed to them in the Existing Lease.
2.    Extension of Lease Expiration Date for the Space 2 Warehouse Space.
(a)    The initial term of the Lease with respect to the Space 2 Warehouse Space
(but not the Space 2 Office Space) is hereby extended to February 28, 2016,
which extension shall be on all of the terms, covenants and conditions of the
Existing Lease (as amended by this Amendment).
(b)    To give effect to such extension, the Existing Lease is hereby amended as
follows:
(1)    Clause (ii) of the definition of “Lease Expiration Date” in the Basic
Lease Information is hereby deleted and replaced with the following:
“(ii) (A) as to the Space 2 Warehouse Space, February 28, 2016, subject to the
Space 2 Special Renewal Term and, if the Space 2 Special Renewal Term shall have
been timely exercised, the Renewal Terms, and (B) as to the Space 2 Office
Space, February 28, 2013.”
(2)    Intentionally omitted.
(3)    The definition of “Space 2 Special Renewal Term” in the Basic Lease
Information is hereby deleted and replaced with the following
“Space 2 Special Renewal Term:    Solely as to the Space 2 Warehouse Space, one
(1) period of five (5) years following the initial ten (10) year term for Space
2.”
(4)    The first sentence of Section 4(a) of the Existing Lease is hereby
deleted and replaced with the following:
“The primary term of this Lease (the “Primary Term”) as to Space 1 shall be for
a period of approximately fifteen (15) years, as to the Space 2 Warehouse Space
shall be for a period of approximately ten (10) years, and as to the Space 2
Office Space shall be for a period of approximately




--------------------------------------------------------------------------------

Exhibit 10.35

seven (7) years, in each case, beginning on the Commencement Date and ending on
the applicable Lease Expiration Date.”
(5)    The first sentence of Section 4(b) of the Existing Lease is hereby
deleted and replaced with the following:
“Unless the Term of this Lease shall have expired or been terminated pursuant to
any provision hereof, and so long as no Event of Default exists at the time of
exercise or on the date the Space 2 Special Renewal Term commences, Tenant shall
have the right to extend the Term solely with respect to the Space 2 Warehouse
Space for one (1) extension period of five (5) years immediately following the
initial ten (10) year term as to the Space 2 Warehouse Space (the "Space 2
Special Renewal Term") upon the terms and conditions set forth in this Section
4(b) such that, if so exercised, the Term of the Lease as to Space 1 and the
Space 2 Warehouse Space would become conterminous.”
(6)    For the avoidance of doubt, the Term of the Lease with respect to the
Space 2 Office Space shall expire on February 28, 2013, whereupon (i) Tenant
shall surrender the Space 2 Office Space to Landlord in the manner required by
the Lease, and (ii) from and after such expiration, all references in the Lease
to the “Premises” or “Space 2” shall exclude the Space 2 Office Space.
3.    Amended Fixed Rent. Notwithstanding anything in the Existing Lease to the
contrary (but subject to the immediately following sentence), (i) the Fixed Rent
payable by Tenant with respect to the Space 2 Warehouse Space on account of the
period from August 1, 2010 through and including February 28, 2016 shall be at
the rate of $245,457.10 per annum ($20,454.76 per month) (and, accordingly, the
CPI escalations set forth at the end of the definition of “Fixed Rent” shall not
apply to the Space 2 Warehouse Space in respect of such period), and (ii) the
Fixed Rent payable by Tenant with respect to the Space 2 Office Space on account
of the period from August 1, 2010 through and including February 28, 2013 shall
be at the rate of $237,300 per annum ($19,775.00 per month) (and, accordingly,
the CPI escalations set forth at the end of the definition of “Fixed Rent” shall
not apply to the Space 2 Office Space in respect of such period).
Notwithstanding the preceding sentence, until the Mortgagee Consent (as defined
below) is obtained, Tenant shall continue to pay Fixed Rent with respect to all
of Space 2 at the rate set forth in the Existing Lease (with the understanding
that upon the granting of the Mortgagee Consent, Tenant shall be afforded a rent
credit for any Fixed Rent with respect to Space 2 paid by Tenant on account of
the period from and after August 1, 2010 that is in excess of the amount of
Fixed Rent provided for in the preceding sentence).
4.    Broker. Each party represents that it has not dealt with any real estate
broker or finder with respect to this Amendment. Tenant agrees to indemnify and
hold Landlord harmless from and against any and all loss, liability, damage,
cost and expense (including, but not limited to, court costs and reasonable
attorneys' fees) which Landlord may incur or sustain in connection with any
claim or action by any real estate broker or finder that may be asserted against
Landlord as a result of any conversations, correspondence or other dealings
between Tenant and such broker or finder. Landlord agrees to indemnify and hold
Tenant harmless from and against any and all loss, liability, damage, cost and
expense (including, but not limited to, court costs and reasonable attorneys'
fees) which Tenant may incur or sustain in connection with any claim or action
by any real estate broker or finder that may be asserted against Tenant as a
result of any conversations, correspondence or other dealings between Landlord
and such broker or finder.
5.    Ratification; Representations.    Except as modified by this Amendment,
the Existing Lease and all covenants, agreements, terms and conditions thereof
shall remain in full force and effect and are hereby in all respects ratified
and confirmed. Tenant represents and warrants to Landlord that, as of the date
hereof, (a) the Existing Lease is in full force and effect and has not been
modified except pursuant to this Amendment; and (b) there exist no valid
abatements, causes of action, counterclaims, disputes, defenses, offsets,
credits, deductions, or claims against the enforcement of any of the terms and
conditions of the Lease against Tenant. If any conflict or inconsistency exists
or arises between the terms of this Amendment and the terms of the Existing
Lease, the terms of this Amendment shall prevail.
6.    Mortgagee Consent. Tenant understands that, pursuant to the terms of the
existing mortgage on the Building, the holder of such mortgage is required to
consent to this Amendment. Accordingly, each party, by written notice to the
other, shall have the right (in its sole and absolute discretion) to terminate
this Amendment if such consent (the “Mortgagee Consent”) is not given within 60
days after the date hereof, but only if such termination notice is given after
such 60th day but before the date that is 90 days after the date hereof. Tenant
shall reasonably cooperate with Landlord in connection with Landlord’s efforts
to obtain such consent. In the event of such termination, this Amendment shall
be null and void ab initio, and the Existing Lease shall continue in full force
and effect without modification, as if this Amendment had never been executed.






--------------------------------------------------------------------------------

Exhibit 10.35

7.    Miscellaneous. The covenants, agreements, terms and conditions contained
in this Amendment shall bind and inure to the benefit of the parties hereto and
their respective legal successors and permitted assigns. This Amendment (i)
contains the entire agreement between the parties with respect to the subject
matter hereof and may not be changed orally but only by a writing signed by the
party against whom enforcement of any waiver, change, modification or discharge
is sought; (ii) may be executed in duplicate counterparts, each of which shall
be deemed an original and all of which, when taken together, shall constitute
one and the same instrument; (iii) shall not be binding upon Landlord unless and
until Landlord shall have delivered a fully executed counterpart of this
Amendment to Tenant; and (iv) shall in all respects be governed by and construed
in accordance with the laws of the State of Colorado. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic transmission
(including Portable Document Format (PDF)) shall be as effective as delivery of
a manually executed counterpart hereof.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
                        
LANDLORD:    
CS/FEDERAL DRIVE AB LLC
                        
By: /s/ DAN RAFFE
Name: Dan Raffe
Title: Executive Vice President
TENANT:
QUANTUM CORPORATION
By: /s/ LINDA M. BREARD
Name: Linda M. Breard
Title: SVP




--------------------------------------------------------------------------------

Exhibit 10.35

Exhibit A


Space 2 Warehouse Space




